Mr. Justice Smith delivered the opinion of the court. 4. Equity, § 479*—when decree not in excess of relief sought. Evidence examined and held that the decree sought to be reversed was not in excess of the relief sought. 5. Appeal and -error, § 726*—when reversal not allowed on facts not appearing in record. A decree will not be reversed on facts alleged as ground therefor but not shown by the record where the contrary of such alleged facts appears on the face of the decree. 6. Appeal and error, § 365*—when ground for reversal not properly preserved. Where, on a writ of error, the claim that the cause was’forced to trial in the lower court out of its order is not properly preserved for review, it is not a ground for reversal. 7. Appeal and error, § 760*—when facts in affidavits not a part of record not considered. Facts contained in affidavits which were not made a part of the record by the certificate of evidence cannot be considered.